Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baier’521 (US 20100194521 cited as a X category in European Search Report of Applicant’s corresponding Application No. EP 21160338). 
Claim 1
Baier’521 teaches a rotation operation device (11, FIG. 1, ¶¶ 22-26; or 111, FIG. 2, ¶¶ 27-29) comprising: 
a rotation shaft (telescopic tube 19, 20, FIG. 1 or 120, FIG. 2) including a first end portion (see Appendix (Ap.)) and a second end portion (Ap.) spaced apart from each other in an axial direction of the rotation shaft (19, 20 or 120); 
a knob (15, 34, ¶ 24; or 115, ¶ 27) having conductivity (at the touch-sensitive switch 36 and/or sensor element 37, FIG. 1, ¶¶ 24-26 or at the touch-sensitive switch 136 and/or sensor element 137), the knob (15, 34 or 115) being provided at the first end portion (Ap.) of the rotation shaft (19, 20 or 120) and being configured to rotate the rotation shaft (19, 20 or 120);
a touch sensor (37 or 137) configured to detect a contact with the knob; and
an elastic body (24 or 124) having conductivity (¶¶ 23, 28), the elastic body (24 or 124) including a first end (Ap.) connected to the knob (15, 34 or 115) and a second end (Ap.) operatively connected to the touch sensor (37 or 137), wherein the knob (15, 34 or 115) includes a surface (Ap.) facing in the axial direction of the rotation shaft (19, 20 or 120) towards the second end portion (Ap.) of the rotation shaft (19, 20 or 120), the surface (Ap.) of the knob includes a recess portion (14, see Ap., ¶ 23) recessed in the axial direction, and the first end of the elastic body (24 or 124) is disposed in the recess portion (Ap.) as shown in FIGS 1-2.  Ibid. claims 1-12.
In the instant case, Baier’521’s elastic body (24 or 124) is connected to the touch sensor (37 or 137) and the knob (15, 34 or 115).  Therefore, the second end of Baier’521’s elastic body is operatively connected to the touch sensor (37 or 137) as seen in FIGS. 1-2.  See the term “operatively connected” in Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004) cited in MPEP § 2173.05(g).  
Put differently, claim 1 does not preclude the second end of the elastic body being operatively connected to the touch sensor.  Thus, under a broadest reasonable interpretation (MPEP § 2111 et seq.), Baier’521’s elastic body “reads on” the claimed elastic body. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).  In other words, claim 1 is anticipated by Baier’521 because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Baier’521. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.
Claim 7
Baier’521 teaches a rotation position detector (32) configured to detect a rotation position of the rotation shaft (19, 20 or 120).  See ¶ 25 quoted below:
Not shown in FIG. 1, but readily achieved by a person skilled in the art, is configuration of the retraction device 18 and of the latching mechanism 22 in such a way that the rotary knob 15 or the operating element 14 may be pressed-in in just one rotational position, namely the retraction rotational position. Since the switching device 30 is otherwise connected to the controller 32, the controller 32 thus being informed in particular about the respective rotational position, the controller 32 may deactivate the touch-sensitive switch 36 or not use any switching signals which may have been received therefrom, in the retraction rotational position, which advantageously corresponds to an off position.  (Emphasis added)

	Claim 8
The rotation shaft (telescopic tube 19, 20) is non-conductive.  Ibid. ¶ 14.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baier’521 in view of Hansen (US 2,688,261).
Baier’521’s elastic body 24 or 124 has a cylindrical shape.  In summary, Baier’521 teaches the invention substantially as claimed.  However, Baier’521 does not teach the elastic body surrounding the outer peripheral surface of the rotation shaft and a diameter of the first end of the elastic body being larger than a diameter of the second end of the elastic body. 
Hansen teaches the conventional elastic body (46, FIG. 3) surrounding the outer peripheral surface of the rotation shaft (32) and a diameter of the first end of the elastic body (46) being larger than a diameter of the second end of the elastic body (46) in order to bias a handle (35) or a knob (37). As noted, the elastic body for biasing the knob is conventional or well known.  Please see MPEP § 2144.03 and, e.g., US 5,765,449 of LeMire, US 20030006958 of Onodera, or GB 2071588 A of Shyouichi et al., or GB 2186668 A of Harald et al., or Baier’410 (US 20070181410). 
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the application to make Baier’521’s elastic body surrounding the outer peripheral surface of Baier’521’s rotation shaft and the diameter of the first end of the elastic body being larger than the diameter of the second end of the elastic body since it would bias Baier’521’s knob as taught or suggested by Hansen. The use of the elastic body surrounding the outer peripheral surface of Baier’521’s shaft as claimed would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Indication of Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Trudeau et al. (US 8,217,742) teaches a knob (16) and an elastic body (20, FIGS. 2-3).  Ibid. col. 4, l. 22 et seq.;
b.	Izumi (EP 2874040 A1) teaches an elastic body (50).  Ibid. abstract; and
c.	Lyszus et al. (US 9,941,078) teaches non-conductive housing/knob (30) and a conductive sensor (34).  Ibid. claims 1-11.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656